Title: To George Washington from John Moylan, 28 January 1783
From: Moylan, John
To: Washington, George


                        
                            Sir
                            Philada 28th Jany 1783
                        
                        I communicated the Contents of the Letter your Excellency honord me with of the 12th Instt to the Assistant
                            Secrety at War, who ordered an Additional Number of 2800 Shirts to be Immediatly procured for the Northern Army; &
                            the Honble the Superintendent of Finance having on the 25th Instt Agreed to provide funds for the payment of the same, we
                            are now Engaged in Collecting & giving out the Linen to be made up. I observe however by a Letter I have Just
                            Received from my Depy Mr Brooks that this addition will still fall Short of the Quantity Necessary to Complete the
                            Intended Supply of Two Shirts ⅌ Man. Application shall therefore be Instantly made for as many more as will Enable me
                            fully to Comply with Your Excellency’s Intentions—from the late Exertions made by the Quarter Master here I flatter myself
                            that no Unnecessary delay will be given to the Entire Completion of the Business.
                        in Complyance with the Directions of the Honble the Secy at War an Estimate as handed in for 8500 pairs of
                            Woolen overalls to make up the Deficiency of that Article to the Troops—but this the Financeir Informed me he could not
                            possibly Comply with.
                        Mr Brooks will doubtless have Communicated to Your Excellency such Information as I occasionally gave him
                            relative to the Supply of Blankets which had been ordered for the Main Army. about 1500, I Expect will have ere this
                            Arrived at Newburg from Boston, & I have this day recd a quantity procured at Baltimore which shall be forwarded
                            to camp in the course of the Week—with such part as may be Saved of a parcel of 7000 Blankets Shiped at Brest on public
                            Acct by a Vessel which Unfortunately run on Shore the 10th Instt at Sinnepuxent Inlet. I have Dispatched a Number of
                            Waggons for the purpose of bringing them forward, who are Engaged to transport the greater part of the goods Directly to
                            Newburg where in this season they will I hope be Easily Reclaimed from any Damage they may have sustained.
                        I have lately handed in an Estimate of Clothing for the Supply of the Current Year, & your Excellency
                            shall be Informed of any Measures that may be adopted in Consequence thereof. I have the honor to be with Sentiments of
                            the highest Esteem & respect—yr Excellency’s most obedient very Hble servant
                        
                            John Moylan
                        
                    